Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 1 of 30




                    EXHIBIT 85
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 2 of 30




   Outlook Story Qualitative
   Research Findings

   Microsoft: Neha Bhaskar and David Evans
   Schireson: Meghan Stockdale

   May 4, 2018
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 3 of 30




   Table of contents


         Objectives
                           Key insights         Findings          Appendix
      and methodology




          Slide 03          Slide 04-05        Slide 06-15        Slide 16-18
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 4 of 30




   Objectives and methodology
                  Goals and Approach                                       Audiences
                                                                 N = 72            NYC             CHI
    • Capture reactions to messaging for Outlook based on
      the internal Outlook story. Prepare statements for
                                                                Students       1 focus group   1 focus group
      quantitative phase of research.
    • 12 focus groups across consumer and commercial             Busy
      audiences.                                                               1 focus group   1 focus group
                                                               Consumers

                                                               GenX IWs        1 focus group   1 focus group

                    Topics Covered                            Millennial IWs   1 focus group   1 focus group

                        2.            3.                         BDMs          1 focus group   1 focus group
     1. Current     Reactions    Reactions     4. Reactions
        state       to current    to pillars    to taglines
                     Outlook                                     ITDMs         1 focus group   1 focus group
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 5 of 30




   Key insights (1/2)
                           Consumers and students in particular have low awareness/usage of Outlook; for
          Be direct and    them basic messaging is important. The overarching sentiment across all
     1   straightforward   audiences is a desire for Microsoft to focus on what is already in the product
                           and clarifying existing value, so that future aspirational value lands better.



                           Consumers are not aware of any features outside of the basic
          Pillars must     ones. Commercial audiences don’t know about many that they could actually
     2     connect to
                           find useful such as @ mentions. Some of the tested messages were viewed as
          product truth
                           not credible since product truth not yet realized.


                           In commercial context, Outlook is a hero, or at least people are very heavily
                           engaged with it. In consumer context, it barely registers – it often is just
         Low awareness     something people signed up for long ago, but people don’t see it as a “hub” for
     3    of alternative
                           their life the way that work people do. Most agreed it is a “better” email than
           endpoints
                           Gmail, however, Outlook is firmly rooted in work. Overall, consumers are less
                           interested in the future aspirations for Outlook.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 6 of 30




   Key insights (2/2)
        Calendar is the       People were very adverse to the concept of their personal email being in the
       one space where        same space as their work email. Most were more comfortable with having one
     4     work and
                              master calendar. For ITDMs, Mixing work and life conflicts with keeping data
         personal can
           co-exist           compartmentalized.



          Double-edge         Security as a pillar preformed strongly across all audiences (in both appeal and
            sword of          credibility). It is a potential differentiator that MSFT could own relative to Google
     5   security: critical   and others. Many did however, view it as “table-stakes”, especially on the
          yet expected        commercial side.



                              All audiences were skeptical about the efficacy of Intelligence features and
     6 Intelligence isn’t
          there, yet…
                              general perception that they’re not mature enough yet to be useful at work. The
                              majority were most concerned with the loss of control.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 7 of 30




   Illustrative clips. Click here and ►► to timestamps.
                                        2:25:47 “What do you think about the statement: let Outlook do the heavy lifting"
         Students react to
     1
                                        ….
          the messaging                 2:27:17 “This is the opposite of most of what you like about Outlook?"




                                        2:29:45“What could they do, how could they fix this?"
         Students resonate
     2      to security
                                        …
                                        2:31:18 Security makes it different.




                                        4:26:20 It feels like tagline H is universal. (Connect. Organize. Get things done.)
         Consumers react
     3   to the messaging
                                        …
                                        4:27:00 “People don't like to be sold.”



                                        4:50:28 “When you think about Outlook, what thoughts feelings come to mind?”
         Millennial IWs on              …

     4   using Outlook for              4:52:00 “How do you feel about Outlook?”
                                        …
          personal email
                                        4:53:26 "You have to be organized, you don't want to be looking for things."
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 8 of 30




   Findings
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 9 of 30




     The statements resonated strongest with ITDMs
          Statement                Consumers    Students   Millennial IWs   GenX IWs   ITDMs   BDMs
     Email, Calendar and
 A   Search, intelligently              8.2       6.9           7.3           8.1       7.8     7.4
     together.

 B   Work your way.                     6.7        7            6.9           7.3       7.3     6.7

     Space to focus. Time for
 C   action.                            6.4       6.4           7.1           6.3       8.5     5.5

 D   Collaborate effortlessly.          7.5       6.9           6.8           7.4       8.2     6.6

 E   Security we take to heart.         7.4       8.6           7.7           8.8       8.2     8.3
     Make time for what
 F   matters.                           6.6        7            7.5           6.4        8      7.8
     Accomplish tasks right in
 G   email.                             7.4       6.1           7.7           7.4       7.5     5.8
     Stay in control of your
 H   devices.                           N/A       N/A           N/A           N/A       7.1     6.1

  How appealing is the statement (1-9    high    low
  scale)
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      30



     Intelligence and spanning work/life brought this down
      All audiences liked that the statement emphasized organization and communication and speed. All except ITDMs
      and younger Millennials were confused by intelligent search, most were creeped out by it. None of the audiences
      liked the aspect that spanned across work and personal. Many also find “search” to be Outlook’s main
      weaknesses.                                                                                        “intelligent search not
                                                                                                                                                             quite there today” …
                                                                         “intelligence                                                                       “don’t know if [it] can
                                                                               is                                                                                 get it right”
    CONSUMERS/STUDENTS/IWS STATEMENT                                    showboating”           ITDMS/BDMS STATEMENT
    A. Email, Calendar and Search, intelligently together.                                     A. Email, Calendar and Search, intelligently together.
    Stay connected and organized across work and life. Outlook                                 Stay connected and organized across work and life. Outlook
    pairs email, calendar, and contacts together so you can manage your                        pairs email, calendar, and search together so you can manage
    life in one place. Intelligent search helps you find what you need, fast.
                                                                         “nice to              everything in one place. Intelligent search helps you find what you
                                                                                                                                                                 “in one
                                                                                  have                                                                                         place
                                                                               connected       need, fast.                                                                   makes life
                                                                                  and                                                                                         easier”
                                                                               organized”

    Consumers                        Students                    Millennial IWs                  GenX IWs                         ITDMs                              BDMs
•   Liked the statement        •   Like the aspect of        •    Feel their Outlook keeps •   Like everything together   •   Understood the             •     Liked keeping
    overall, except for the        keeping everything             them connected and           in one place, except           intelligence aspect, but         everything together in
    aspect of “across work         together in one place.         organized. Like this         across work and life.          felt it was a buzzword.          one place, except if its
    and life”.                 •   Don’t understand the           statement.                   Want to keep work and          Wished intelligent               across work and
•   Lots of confusion over         emphasis on               •    Like the aspect of           personal separate.             search could work.               personal.
    the aspect of intelligence     “Search” (unsure how it        speed.                   •   Like the aspect of         •   Were concerned about       •     Better understood
    and what it meant in this      connects with email/      •    Creeped out by the           speed.                         how work and personal            intelligence, but found it
    context.                       calendar).                     Intelligence aspect.     •   Confused by                    Outlook would be                 intrusive. Think
                               •   Confused by and                                             intelligence, felt it          containerized (what              Outlook’s search needs
                                   disliked intelligent                                        sounded like “big              about MDM?).                     work currently.
                                   search.                                                     brother”.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      30



     This statement received mixed reactions
      Most respondents liked how this statement highlighted ease of access and flexibility in use. ITDMs pointed out
      that this is basically how they already interact with Outlook (working consistently across devices for email and
      calendar is expected at this point).
                                                                               popular as it is
                                                                                   straight
                                                                                   forward,
    CONSUMERS/STUDENTS/IWS STATEMENT                                           believable, and      ITDMS/BDMS STATEMENT
                                                                                 “seamless”
    B. Work your way.                                                           integration is      B. Work your way.
                                                                                  beneficial
    Outlook works where and how you want. Connect, share and get                                    Outlook works where and how you want. Deploy, manage and work
    things done consistently across all your devices – whether a phone,                             consistently across all your devices – whether a phone, Mac, PC, or the
    Mac, PC, or the web. Personalize your experience with integration with                          web. Personalize Outlook with the partner apps and services your
                                                                                                                                  “personalized
    partner apps and services you love.                         “What are                           organization needs.           is not as ideal
                                                                 they and
                                                                                                                                        as
                                                                how is that
                                                                                                                                   customized”
                                                                  safe?”

    Consumers                        Students                        Millennial IWs                    GenX IWs                            ITDMs                          BDMs
•    Felt this statement was   •   Liked that the statement      •    Liked how this statement •     Majority liked how this  •       This is the experience     •   Most liked ability to use
    too vague.                     made them feel they                highlighted ease of            statement highlighted            they currently have with       it across all devices.
•   Like getting things done       were in control (the first         access and flexibility.        the customized nature of         Outlook.                   •   Disliked the word
    across all devices.            sentence).                    •    Confused by and                Outlook. Many work       •       Don’t want employees           “Deploy”
•   Didn’t like the word       •   Liked across all devices           disliked integration with      remotely making this             personalizing Outlook,     •   Felt first sentence was
    “Work” (since many             since they tend to use             partner apps and               aspect resonate                  want consistency.              unrealistic.
    don’t work).                   multiple devices                   services.                      strongly.                •       Which apps and             •   Confused by partner
•   Felt the first sentence        throughout the day.                                          •    Confused by partner              services? Want more            apps and services.
    was cheesy.                •   Found “or the web”                                                apps and services.               information.
                                   redundant.                                                                                 •       Dislike headline
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      30



    Appeal was lowered by a complete lack of credibility
      People struggled to believe Outlook could deliver on this accurately. There’s still lots of resistance around
      intelligent services, especially if they seem like they are too proactively taking control / decision-making power
      away from people. A few were excited by the possibility of this functionality (especially ITDMs), but still don’t
      believe its there yet.
                                                                              “don’t trust                                                                                  “how does
    CONSUMERS/STUDENTS/IWS STATEMENT                                              it to
                                                                                                     ITDMS/BDMS STATEMENT                                                     it know
                                                                               prioritize                                                                                       what
                                                                                 email                                                                                       matters
    C. Space to focus. Time for action.                                                              C. Space to focus. Time for action.                                     most/to
                                                                              situations”
                                                                                                                                                                               me?”
    Stay on top and in control. Outlook intelligently learns from you to                             Stay on top and in control. Outlook intelligently learns from you to
    prioritize communication and proactively remind you about the things                             prioritize communication and proactively remind you about the things
    that matter most. You are always in control and can customize                                    that matter most. You are always in control and can customize
    Outlook to work for you.                                                                         Outlook to work for you.
                                                                                                                          “don’t do it for me, just help
                                                                                                                                         me”


    Consumers                          Students                     Millennial IWs                     GenX IWs                           ITDMs                          BDMs
•   Don’t believe Outlook        •   Needed more                •    Felt the statement was      •   Disliked the headline.     •    Like this statement a lot, •   Like the notion of
    will know what matters           information, didn’t             cheesy.                     •   Like the aspect of              if it were true.               assistance but dislike
    most to them.                    understand how any of      •    Open to proactive               control                    •    Understood intelligence        anything taking control
•   Dislike “intelligently           this could work well.           reminders, but isn’t sure   •   Like that Outlook would         aspect and liked the           away (prioritizing for you
    learns from you”.            •   Strongly dislike                Outlook will know which         learn from them, but            phrase “learns from            like focused inbox).
•   If it was credible, they         “intelligently learns from      “things matter most”.           don’t believe its possible      you”, although all doubt •     Generally skeptical
    like this, but don’t think       you”.                      •    Distrusts intelligence.         yet.                            Outlook can credibly do        Outlook could deliver on
    its there yet.               •   Think it sounds                                                                                 this.                          this.
                                     “annoying” and intrusive.                                                                  •    Dislike “focus” b/c of     •   How does Outlook know
                                                                                                                                     focused inbox.                 what matters?
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      30



    Free and easy access drove the appeal for these
     Commercial audiences loved having everything easily accessible in one place. They also liked the ability to share
     their calendar, but only with coworkers. Consumer audiences were mostly unaware of Office Online and were
     delighted to learn it was free. Many commented they already have a solution for this that works well (GSuite).

                                                                             “Shared
                                                                                                                                            “appeal of outlook is
                                                                             platform
  CONSUMERS/ STUDENTS STATEMENT                                             is almost         IWS/ITDMS/BDMS STATEMENT                    relationship with MSFT,
                                        “effortlessl                                                                                   addicted to MSFT products for
                                                                                 a
  D. Collaborate effortlessly.           y is bold                                            D. Collaborate effortlessly.             decades, 100% related to Office
                                                                            necessity
                                            and                                                                                                    suite”
                                                                                 ”
                                        unbelievabl
  Access free online Office apps to    get more
                                             e”     done.   Work together on                  Work together on Office documents and quickly share files stored
  documents and share files quickly from OneDrive, Dropbox or Google                          locally on your OneDrive. Access your Office 365 groups contacts,
  Drive. Skype integration allows you to chat with contacts without ever                      files, and emails all in one place. Share your calendar to coordinate
  leaving your inbox. Share calendars to coordinate schedules with friends,                   schedules with friends, family, and coworkers.
  family.                                                                                                        “family and friends tanks
                                                                                                                            it”

   Consumers                       Students                   Millennial IWs                   GenX IWs                          ITDMs                             BDMs
• Were unaware of free      •    Don’t really use         •     Liked how this statement •    Love having everything •       Like how this alludes to    •    Liked the statement
  Office Online.                 calendars so don’t need        highlighted efficiency        in one place and the           keeping them working             overall except for the
• Like sharing calendar,         to share it.                   and keeping things in         element of speed.              in/through their Outlook         inclusion of “friends and
  although many don’t use a •    Like access to free            one place                 •   Outlook means work to          more (already spend all          family”
  digital calendar.              Office apps, were        •     Many were unaware of          them so strongly dislike       day with Outlook open).     •    The ability to collaborate
• Don’t use OneDrive, and        unaware Office Online          Office Online.                the inclusion of friends •     Found effortless                 is nice (still struggle with
  like the inclusion of          existed (even those with •     Dislike the span of work      and family. Need to keep       unappealing and not              versioning), “effortlessly”
  Google Drive                   O365).                         into personal (family and     work and personal              credible.                        feels like an overreach.
• Don’t care about Skype    •    Prefer Google Docs for         friends).                     separate.
  integration.                   collaboration.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      30



    Security resonated strongly, albeit expected by ITDMs
     All audiences reacted positively to the Security messaging. Consumers and professionals alike want to be sure
     their data is safe. Microsoft has an advantage over Google in this space. IWs and BDMs admitted that although
     not unimportant, it really isn’t something they need to think about for their functional roles. ITDMs feel its
     tablestakes.
                                                                                                                                                            “important but not exciting” |
    CONSUMERS/STUDENTS/IWS STATEMENT                         “if you don’t         ITDMS/BDMS STATEMENT                                                      “why NOT be secure” [table
                                                               have that                                                     “rely on” > “to                          stakes]
                                                           [security], shut                                                      heart”
    E. Security we take to heart.                            down shop”
                                                                                   E. Security we take to heart.
                                       too
                                     emotional
    The security of your information is just as important to us as it              The security of your information is just as important to us as it is to you. Outlook is
    is to you. Trusted by many of the world's largest global                       fully architected on the Microsoft Cloud and is GDPR compliant. Trusted by many
    organizations and governments, we provide enterprise grade                     of the world’s largest global organizations and governments, we provide advanced
    protection against online threats so you have peace of mind.                   protection against online threats so you have peace of mind.                        “without this, all
                                                                                                                                                                      other features are
                                                                                                                                                                           useless”


   Consumers                     Students                      Millennial IWs                  GenX IWs                             ITDMs                                BDMs
• The statement makes      •   Feel reassured by this      •    Are reassured that        •   Don’t really think about   •    ITDMs love security,            •    Love security, but
  them feel protected.         statement. Security of           Microsoft is trusted by       security for their              however, feel its                    doesn’t really fall under
• Peace of mind is             their data is very top of        large orgs and govs.          functional roles at work        tablestakes.                         their purview.
  important.                   mind right now.             •    Think security is             (unless they work with     •    The first sentence is           •    Peace of mind is never
• Confused by the term     •   Like that Microsoft is           something Microsoft           financial or customer           only true if you’re willing          really achievable around
  “enterprise grade”.          trusted by large orgs            specializes in.               data).                          to pay for E5.                       security.
                               and governments.            •    Don’t believe the first   •   Feel the first sentence    •    Peace of mind isn’t             •    Headline is cheesy.
                           •   Like peace of mind.              sentence.                     isn’t believable.               believable for ITDMs.           •    Microsoft cloud is
                                                           •    Important, but overall    •   Like enterprise grade.     •    Why call out GDPR and                redundant.
                                                                not exciting message.                                         not others?
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      30



    People struggled to understand this statement
     The majority didn’t understand what the role of a calendar is that is “more than scheduling”. The majority disliked
     suggestions/reminders from their calendar and feel like they already have enough of these (the 15 minute
     reminder is sufficient). ITDMs and BDMs like Outlook calendar, but don’t see it as something helping them on a
     grand level.
                                                                                                  ITDMS/BDMS STATEMENT
    CONSUMERS/STUDENTS/IWS STATEMENT                                         “don’t                                                             “How is that going
                                                                            need to
                                                                           have extra
                                                                                                  F. Make time for what matters.                 to help me make
    F. Make time for what matters.                                          stuff on
                                                                                                                                                      time?”
                                                                            Outlook”              Make time for what’s important, let Outlook handle the rest. Keep your
    Make time for what’s important, let Outlook handle the rest.
                                                                                                  organization running smoothly through calendar sharing. Quickly see
    Automatically track events like flights or hotel reservations. Get
                                                                                                  availability status of coworkers. Schedule Skype meetings and book
    suggestions on where to meet based on your location. Effortlessly
                                                                                                  conference rooms. Effortlessly manage time with a calendar that does
    manage time with a calendar that does more than scheduling.
                                                                                                  more than scheduling.                “More
                                                                                                                                       what?”


    Consumers                       Students                    Millennial IWs                     GenX IWs                          ITDMs                           BDMs
• Confused by last            •   Liked the headline more   •    Dislike the headline.        •   Really like the second     •   Strongly dislike first two •   Felt this statement was
  sentence.                       than other audiences      •    Confused by the last             sentence because it is a       sentences (calendar            too aspirational and
• Don’t need location             (“that’s important to          sentence, but some               pain point                     sharing doesn’t make an        cheesy. Not serious
  suggestions, find this type     me”).                          understand it a bit more     •   Mixed responses on             org run smoothly).             enough for work.
  of thing generally          •   Don’t need the tracking        than other audiences.            location suggestions,      •   Don’t think a calendar     •   Did find the statement
  annoying.                       of events, because they   •    Many find reminders on           some like it, some find it     “does more than                very credible (this is
                                  don’t really have any.         what time to leave or            intrusive.                     scheduling” and                what Outlook does), but
                              •   Confused by last               suggestions annoying         •   Confused by last                                              not exciting.
                                  sentence.                      already. A few liked this.       sentence (what does it                                    •   Disliked/confused by the
                                                                                                  do more of?)                                                  first sentence.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 16 of
                                      30



    People liked the emphasis on speed and simplicity
     ITDMs and BDMs already spend so much of their day in Outlook, this sounds like it would simplify their work
     lives. IWs were a bit more confused by what they are accomplishing specifically in Outlook. All commercial
     audiences liked approving expense reports, however, consumer audiences disliked paying their bills in Outlook.



    CONSUMERS/STUDENTS/IWS STATEMENT “most difficult part                                           ITDMS/BDMS STATEMENT
                                                          would be getting                                                                            “Time is short, not
    G. Accomplish tasks right in email.                    companies on                             G. Accomplish tasks right in email.              enough hours in the
                                                              board”                                                                                         day”

    Accomplish tasks faster. Update your notebook, or project board,                                Accomplish tasks faster. Update your project board, assign tasks to a
    assign tasks to a team member or pay your bills right in Outlook. No                            team member or approve expenses right in Outlook. No need to switch
    need to switch between apps or remember multiple passwords.                                     between apps or remember multiple passwords.                    “[With] how much
                                                                       “That is the dream,                                                                          time we spend on
                                                                       to do it all in email”                                                                      emails [it would be]
                                                                                                                                                                   nice to accomplish
                                                                                                                                                                          more”

    Consumers                        Students                   Millennial IWs                       GenX IWs                          ITDMs                           BDMs
• Like the last sentence,      •   Like the convenience of •     Confused by project            •   Dislike the second         •   Would really like to      •    Would love to never
  however, some feel like          password help (“my fatal      board (“project                    sentence.                      approve expenses right         switch between apps or
  they already have this           flaw”)                        management?”)                  •   Like how the last              in Outlook (can we get         remember passwords
  (“my phone does this for     •   Like speed.              •    Like speed, but not sold           sentence makes it feel         rid of Concur/our ERP?)        again. Dislike/confused
  me”).                        •   Confused by second            on accomplishing tasks             like Outlook streamlines   •   Would be nice to not           by “project board”.
• Uncomfortable paying bills       sentence (what                right in Outlook/                  your life (nice to have        switch between apps or         Worried it means
  in Outlook.                      notebook or project           confused by what this              “one place” to go)             remember passwords,            Planner.
• Like the simplicity of the       board?)                       really means. (“I don’t                                           but not sold.
  statement                    •   Is it secure enough for       collaborate in Outlook”)                                      •   Like speed.
                                   my bills?
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 17 of
                                      30



   This landed strongly with ITDMs
    ITDMs think about device management and access to data frequently. They were intrigued by this, but slightly
    confused how this would relate to (or replace) their MDM systems. BDMs don’t really think about this, and were
    confused by compartmentalization. They reiterated they want work and personal separate.


                                                                 ITDMS/BDMS STATEMENT                                     headline is good,
                                                                                                                         understandable, and
                                                                 G. Stay in control of your devices, all the time.            credible

                                                                 Secure your organizations confidential information and keep all devices
                                                                 up to date. With Outlook, easily manage email access permissions on
                                                                 every device and keep work and personal data compartmentalized.
                                                                                                                 “took as something
                                                                                                              already have on Outlook
                                                                                                                [ability to split work/
                                                                                                                      personal]”


   Consumers             Students           Millennial IWs         GenX IWs                       ITDMs                             BDMs
• N/A               •   N/A             •    N/A             •    N/A                     •   Love the first sentence,   •    Feel work and personal
                                                                                              they have some                  should be completely
                                                                                              employees with multiple         separate, don’t
                                                                                              devices (Sales people)          understand
                                                                                              and that can be                 compartmentalization.
                                                                                              challenging to manage.     •    Overall sentiment of
                                                                                          •   Felt like the last              statement is fine but not
                                                                                              sentence was talking            interesting to this
                                                                                              about MDM, but                  audience.
                                                                                              confused.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 18 of
                                      30



   Tagline Reaction
   Overall, there was little differentiation for tagline preference between groups. The favorite options were H, F, and E.
   Most popular options have straightforward messaging and clear explanation of Outlook’s functional benefits to user.
   Least popular taglines created confusion in groups and/or did not articulate practical advantage that would be offered.



               Most Favorable                           Mixed Reaction                             Least Favorable

      F. Outlook. Plan, connect, do.           D. Outlook. Achieving begins with focus.   A. The ally for the extraordinary in you.




      E. Outlook. Your time, your focus.       G. Outlook. Communicate on your terms.     B. Outlook. Share yours.



      H. Connect. Organize. Get things done.   C. Outlook. Focus on you.                  J. Outlook. Where achieving begins.



                                               I. Outlook. Things begin here.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 19 of
                                      30



     Tagline Reaction
      Overall, there was little differentiation for tagline preference between groups. The favorite options were H, F, and
      E.
      Most popular options have straightforward messaging and clear explanation of Outlook’s functional benefits to
      user.
    “sounds      “kind of       “I’m         “’focus’     “benefits    “to the   “personali  “captured     “sums up      “a little
       too             ambiguou             busy and               grabs           apparent             point”              ze and get             what you               organizati-          too much
     grainy               s…                [this] will          attention           and                                   to pick and                are                   on and               for an
      and               sharing              help me            the most”           clear”               “gives              choose               looking for             focus [for             email
     vague”            aspect is            prioritize                                                    me               customizat              in email”              Outlook]”             system”
                       ‘cool’ but                ”                “helps            “made               control                i-on”
     “What              only one                                  focus            the most               and                                     “just gets               “sounds             “email is
    does this           part of it           “Why is           information          sense”             customiz             “personal               things                  kind of            for utility,
     mean?              and may             the focus           and [lead                               a-bility”           platform”             done, is to             pretentiou              not
       The             not be the            on me?”                to]            “reflectin                                                     the point”                  s”               creativity
     worst             best part”                               success”                g               “I’d be             Conveys                                                                 ”
      one.”                                  “Is this                              [control]           worse at               user                 “simple                 “it’s the
                        “Share                 for                “focus            is about            my job              benefit of            with action            truth… it’s           “cheesy”
      “Was             what?/ It’s          business             helps me            me and            without              “control”             words, not             being real”
      this a              my                    or                achieve           my life”               it”                                      fluffy”                                  “what am
     joke?”            business”            personal             more in a                                                                                                                        I
                                                ?              timely way”         “organiz           [LIKE ‘H’]                                                                             achieving
       “too                                                                           e”                                                                                                         in
      lofty”
  A. The  ally for                                              D. Outlook.                                                                                                                    email?”
                                                                                 E. Outlook. Your                            G. Outlook.           H. Connect.           I. Outlook.        J. Outlook.
        the             B. Outlook.         C. Outlook.          Achieving                           F. Outlook. Plan,
                                                                                    time, your                              Communicate           Organize. Get         Things begin      Where achieving
 extraordinary in      Share yours.        Focus on you.        begins with                            connect, do.*
                                                                                      focus.*                               on your terms.        things done.*              here.            begins.
       you.                                                        focus.
Generally not        Mixed reaction to    Mixed reaction      Helps focus        One of the top      Overall favorite      Mixed reaction to    Second favorite       ‘Begins here’ is    Not as relatable
favorable across     this tagline         and confusion to    information and    choices among all   across the board.     connection           pillar, appealed to   helpful to get to   compared to other
all audiences.                            focus on personal   success users      groups.             Simple and            between ‘Outlook’    people because it     tasks [at work]     taglines.
                     ‘Share YOURS’        or work email.      aiming to achieve.                     explains the          and                  clearly explains      accomplished.
Seen as too          was seen as                                                 Generally liked     ‘lifecycle’ of        ‘on my terms’ as     the functional                            Like ME doing
personal and         confusing or too     Not explicit        ‘Focus’ seems      because it’s        outlook in planning   some favor           benefits of           Not seen as         things vs. outlook
confusing            personal.            enough to convey    personalized for   simple, can be      work.                 disconnect           Outlook.              exciting.           doing it FOR me.
messaging.           •                    benefit of          conveying time     applied to                                between the work
                     Did not align with   workflow            management and different areas,        Focuses on what       and personal life.   “Get things done”     Suggest change      Does not convey
                     work-first           prioritization.     benefits to users. and not as          Outlook actually                           is very popular.      ‘things’ to         benefits of
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 20 of
                                      30




   Appendix
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 21 of
                                      30



   Evaluation format
   Color coding used to show qualitative reactions to specific word choices as follows:



                   Red indicates a generally                                     Green indicates a generally
                      negative reaction.                                             positive reaction.


             Lorem ipsum dolor sit amet, consectetuer adipiscing elit. Donec mattis sollicitudin urna.
             Praesent interdum gravida lorem. In hac habitasse platea dictumst.


                                                  Blue indicates a mixed
                                                 reaction (some positive,
                                                     some negative).




                                                                                                               12
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 22 of
                                      30



   Stimuli tested

   Pillars          Consumers and           IWs Pillars    ITDMs and BDMs
                                                                Pillars
                    Students Pillars




   Functional       Consumers and                          ITDMs and BDMs
                                         IWs Description
   Description    Students Description                        Description




   Taglines            Taglines
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 23 of
                                      30




   Consumer and Student Pillars
     Pillar   Description
              Email, Calendar and Search, intelligently together
       A.
              Stay connected and organized across work and life. Outlook pairs email, calendar, and contacts together so you can manage your life in one place. Intelligent search
              helps you find what you need, fast.

              Work your way
       B.
              Outlook works where and how you want. Connect, share and get things done consistently across all your devices – whether a phone, Mac, PC, or any web browser.
              Personalize your experience through integrations with partner apps and services you love.

              Space to focus. Time for action.
       C.
              Stay on top and in control. Outlook intelligently works on your behalf to prioritize communication and proactively remind you about the things that matter most.

              Collaborate effortlessly
       D.
              Access free online Office apps to get more done. Work together on documents and share files quickly from OneDrive, Dropbox or Google Drive. Skype integration
              allows you to chat with contacts without ever leaving your inbox. Share calendars to coordinate schedules with friends and family.

              Security we take to heart
       E.
              The security of your information is just as important to us as it is to you. Trusted by many of the world's largest global organizations and governments, we provide
              enterprise grade protection against online threats so you have peace of mind.

              Make time for what matters
       F.
              Make time for what’s important, and let Outlook handle the rest. Automatically track events like flights or hotel reservations. Get suggestions on where to meet based
              on your location. Effortlessly manage time with a calendar that does more than scheduling.

              Intelligence that’s considered
       G.
              Let Outlook do the heavy lifting. Outlook intelligently works on your behalf to prioritize communication and proactively remind you about the things that matter most.

              Accomplish tasks right in email
       H.
              Accomplish tasks faster. Update your notebook, or project board, assign tasks to a team member or pay your bills right in Outlook. No need to switch between apps
              or remember multiple passwords.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 24 of
                                      30




   Consumer and Student Description
   Outlook Features and Capabilities

     Work and personal email accounts and calendars in one place, intelligent search across people, email, files


     Collaborate with documents or other links and attachments, from OneDrive, Google Drive, Dropbox and more


     Easily move between chat and email with Skype integration


     Connect to third party and business apps and services like Evernote, PayPal, Boomerang. Take actions right in Outlook, like assigning tasks to a project or paying your bills without switching apps


     Focused inbox to prioritize your most important emails


     @mentions for fast, fluid conversations to call attention to action items in email


     Be notified of the optimal time to leave for your next meeting


     Track RSVP responses at a glance


     Share calendars with friends and family and accept invitations from any device


     Automatic tracking of travel and package deliveries


     Add Interesting Calendars for business and life events
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 25 of
                                      30




   IW Pillars
    Pillar   Description
             Email, Calendar and Search, intelligently together
      A.
             Stay connected and organized across work and life. Outlook pairs email, calendar, and contacts together so you can manage your life in one place. Intelligent search helps you find what
             you need, fast.

             Work your way
      B.
             Outlook works where and how you want. Connect, share and get things done consistently across all your devices – whether a phone, Mac, PC, or any web browser.
             Personalize your experience through integrations with partner apps and services you love.

             Space to focus. Time for action.
      C.
             Stay on top and in control. Outlook intelligently works on your behalf to prioritize communication and proactively remind you about the things that matter most.

             Collaborate effortlessly
      D.
             Work together on Office documents and quickly share files stored locally or on your OneDrive. Access your Office 365 groups contacts, files and emails all in one place. Share your
             calendar to coordinate schedules with friends, family and coworkers.

             Security we take to heart
      E.
             The security of your information is just as important to us as it is to you. Trusted by many of the world's largest global organizations and governments, we provide enterprise grade
             protection against online threats so you have peace of mind.

             Make time for what matters
      F.
             Make time for what’s important, and let Outlook handle the rest. Automatically track events like flights or hotel reservations. Get suggestions on where to meet based on your location.
             Effortlessly manage time with a calendar that does more than scheduling.

             Intelligence that’s considered
      G.
             Let Outlook do the heavy lifting. Outlook intelligently works on your behalf to prioritize communication and proactively remind you about the things that matter most.

             Accomplish tasks right in email
      H.
             Accomplish tasks faster. Update your project board, assign tasks to a team member or pay your bills right in Outlook. No need to switch between apps or remember multiple passwords.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 26 of
                                      30




   IW Description
  Outlook Features and Capabilities
      Work and personal email accounts and calendars in one place, intelligent search across people, email, files
      Collaborate with Office documents or other links and attachments, from OneDrive for Business, your local computer and more

      Skype meetings integrated into email and calendar.

      Access Office 365 Groups email, files and events company contacts

      Connect to third party and business apps and services like Dynamics, Salesforce, Trello, Evernote

      Focused inbox prioritizes your most important emails

      @mentions for fast, fluid conversations to call attention to action items in email

      Scheduling Assistant presents the best time to meet and view coworker’s availability anytime

      Rich location suggestions plus available conference rooms

      Be notified of the optimal time to leave for your next meeting, Key events and delivery details provided at a glance

      Track RSVP responses at a glance

      Share calendars with friends and family and accept invitations from any device

      Add Interesting Calendars for business and life events

  Set availability to fit your daily life with out of office, work elsewhere or free/busy indicators

      Access your company directory and global address list from anywhere

  Advanced data security with encryption, and protection against online threats, ability to encrypted and rights protect messages
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 27 of
                                      30




   ITDM and BDM Pillars
    Pillar   Description
             Email, Calendar and Search, intelligently together.
      A.
             Stay connected and organized across work and life. Outlook pairs email, calendar, and search together so you can manage everything in one place. Intelligent search
             helps you find what you need, fast.
             Work your way.
      B.
             Outlook works where and how you want. Deploy, manage and work consistently across all your devices. – whether a phone, Mac, PC, or the web. Personalize Outlook
             with the partner apps and services your organization needs.
             Space to focus. Time for action.
      C.
             Stay on top and in control. Outlook intelligently learns from you to prioritize communication and proactively remind you about the things that matter most. You are always
             in control and can customize Outlook to work for you.
             Collaborate effortlessly.
      D.
             Work together on Office documents and quickly share files stored locally or on your OneDrive. Access your Office 365 groups files, contacts and emails all in one place.
             Share your calendar to coordinate schedules with friends, family and coworkers.
             Security we take to heart.
      E.
             The security of your organizations information is just as important to us as it is to you. Outlook is fully architected on the Microsoft Cloud and is GDPR compliant. Trusted
             by many of the world's largest global organizations and governments, we provide advanced protection against online threats so you have peace of mind.
             Make time for what matters.
      F.
             Make time for what’s important, let Outlook handle the rest. Keep your organization running smoothly through calendar sharing. Quickly see availability status of
             coworkers., schedule Skype meetings and book conference rooms. Effortlessly manage time with a calendar that does more than scheduling.
             Accomplish tasks right in email.
      G.
             Accomplish tasks faster. Update your project board, assign tasks to a team member or approve expenses in Outlook. No need to switch between apps or remember
             multiple passwords.
             Stay in control of all your devices, all the time.
      H.
             Secure your organizations confidential information and keep all devices up to date. With Outlook, easily manage email access permissions on every device and keep
             work and personal data compartmentalized.
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 28 of
                                      30




   ITDM and BDM Description – For Organizations
  Outlook Features and Capabilities
      Support one email solution – optimize help, training, and onboarding materials.


      Users can leverage in-app support to help offload your help desk


  Protects user and corporate data with anti-phishing and advanced protection against online threats , fully deployed on Microsoft cloud


  Embedded with safe links and attachments threat protection


  Advanced data security with encryption, and protection against online threats, ability to encrypted and rights protect messages


      Companies can also use ActiveSync to enforce PIN lock and wipe lost or stolen devices.


      Outlook supports advanced device and app management capabilities
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 29 of
                                      30




   ITDM and BDM Description – For Users
  Outlook Features and Capabilities
      Work and personal email accounts and calendars in one place, Zero effort, intelligent search across people, email, files

      Collaborate with Office documents or other links and attachments, from OneDrive for Business, your local computer and more

      Skype meetings integrated into email and calendar.

      Access Office 365 Groups email, files and events company contacts

      Connect to third party and business apps and services

      Focused inbox to prioritize your most important emails

      @mentions for fast, fluid conversations to call attention to action items in email

      Scheduling Assistant presents the best time to meet and view coworker’s availability anytime Rich location suggestions plus available conference rooms

      Be notified of the optimal time to leave for your next meeting

      Key events and delivery details provided at a glance

      Track RSVP responses (accept/declines) for all participants at a glance

      Share calendars and accept invitations right from your phone.

      Add Interesting Calendars for business and life events such as holidays, sports events and more

  Set availability to fit your daily life with out of office, work elsewhere or free/busy indicators

      Access you company directory and global address list from anywhere
Case 0:20-cv-60416-AMC Document 97-85 Entered on FLSD Docket 07/09/2021 Page 30 of
                                      30




   Taglines
   A.   The ally for the extraordinary in you.


   B.   Outlook. Share yours.



   C.   Outlook. Focus on you.


   D.   Outlook. Achieving begins with focus.


   E.   Outlook. Your time, your focus.


   F.   Outlook. Plan, connect, do.


   G.   Outlook. Communicate on your terms.


   H.   Connect. Organize. Get things done.


   I.   Outlook. Things begin here.


   J.   Outlook. Where achieving begins.
